DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 12-14 are objected to because of the following informalities: 
In claim 6, in line 2, “the first target” lacks clear antecedent basis, since line 1 only recites “a target”.
In claim 12, line 1, perhaps the dependency should be changed to claim 11 which recites “a wireless reader”, since claim 12, line 2 recites “the wireless reader”. It is noted that claims 13 and 14 are included herein merely because of their dependency to claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 15-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Garneau US 7,455,335 (hereinafter Garneau).
Re Claim 1. 
Garneau discloses a multi-directional lock (Figs. 7-9), comprising: a main housing (51,43,45); a circuit board (59) and processor (63) disposed within the main housing; a first gear (79) disposed in the main housing; an actuator (motor 69) disposed in the main housing and in communication with the processor (63), the actuator (69) configured to shift the first gear (79); a lock housing (47) mountable to the main housing (51,43,45), wherein the lock housing is selectively mountable to the main housing in at least two orientations (Fig. 8,9,10a,11,12); a locking element (pawl 49) disposed in the lock housing and configured to translate between a locked position and an unlocked position; a second gear (81) rotatably carried in the lock housing and operatively coupled to the locking element (49), the second gear (81) being engaged with the first gear (79) when the lock housing is mounted to the main housing in any of the at least two orientations; wherein the shifting of the first gear causes rotation of the second gear, thereby translating the locking element between the locked position and the unlocked position (Figs. 13-17,21,22,27a).
Re Claim 2. 
Garneau discloses the lock of claim 1, wherein the actuator includes an electric motor (69).
Re Claim 3. 
Garneau discloses the lock of claim 1, wherein the locking element comprises a bolt or a push-to-close latch (49).
Re Claim 5. 
Garneau discloses the lock of claim 1, further comprising a first proximity switch (65) and a second proximity switch (67) in communication with the microprocessor (63).

Re Claim 15. 
Garneau discloses the lock of claim 1, the lock housing further including an access hole (see Fig.36b), the second gear (81) extending through the access hole (bottom of 47).
Re Claim 16. 
Garneau discloses the lock of claim 15, the lock further comprising a bolt driver (91), the bolt driver comprising the second gear (81) and a flange (87) extending radially outward, the flange supporting the bolt driver (91) from within the lock housing (Fig.7).
Re Claim 17. 
Garneau discloses the lock of claim 16, the bolt driver further comprising a drive cam (95) configured to translate the locking element (49) between the locked position and the unlocked position.
Re Claim 18. 
Garneau discloses the lock of claim 17, the bolt driver (91) further including a center hole, the main housing including a spindle (89), wherein when the locking housing (47) is mounted to the main housing (51,43,45), the spindle (89) is disposed within the center hole (Fig. 7).
Re Claim 19. 
Garneau discloses the lock of claim 1, further comprising a user interface (key lock 53) configured to extend through a hole in a door (Fig.2), the user interface including one or more of a key slot (at 53) and a status indicator (a rotated keyhole is considered a status indicator).
Re Claim 20. 
Garneau discloses the lock of claim 19, the user interface (key lock 53) being adjustably disposed on the main housing (51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garneau in view of Gokcebay US 9,222,284 (hereinafter Gokcebay).
Re Claim 4. 
Garneau discloses the lock of claim 1, but fails to specify the main housing further including a battery compartment configured to hold one or more batteries.
Gokcebay teaches a battery compartment in the main housing (14).
It would have been obvious to one of ordinary skill in the rat to modify the housing of
Garneau to include a battery compartment as the power source as taught by Gokcebay as an
obvious matter of design choice.

Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garneau in view of Bliding et al US 8,222,993 (hereinafter Bliding).
Re Claim 7. 
Garneau discloses the lock of claim 1, but fails to teach the lock further including a wireless communicator for wireless communication with a controller remote from the lock (Garneau col.1, lines 38-47, remote actuation).
Bliding discloses the well known wireless communication for a lock utilizing a reader and
transmitter (col. 4, lines 7-67; col. 7, lines 1-19).
It would have been obvious to one of ordinary skill in the art to modify the remote control
activation of Garneau by providing a wireless activation means as taught by Bliding as an
obvious matter of design choice in enhancing the technology and further providing wireless means within any desired portion of the housing as an obvious matter of design choice.
Re Claim 8. 
Garneau as modified by Bliding discloses the lock of claim 1, further comprising a wireless reader (Bliding 309) configured to receive lock credentials wirelessly and provide the lock credentials to the processor.
Re Claim 9. 
Garneau as modified by Bliding discloses the lock of claim 8, wherein the wireless reader is one of an NFC reader, a Bluetooth reader (309), a BLE reader, and an RFID reader.
Re Claim 10. 
Garneau as modified by Bliding discloses the lock of claim 8, wherein the wireless reader (309) is disposed within the main housing.
Re Claim 11. 
Garneau as modified by Bliding discloses the lock of claim 8, wherein the wireless reader (309) is disposed in a reader housing and connected to the main housing by a cable (Garneau connector 61).
Re Claim 12. 
Garneau as modified by Bliding discloses the lock of claim 1, further comprising a capacitive sensor (Bliding – 324; col.7, lines 15-19), wherein the microprocessor is configured to activate the wireless reader upon actuation of the capacitive sensor.
It would have been obvious to one of ordinary skill in the art to modify the infrared
sensors (65,67) or Garneau by substituting capacitive sensors as taught by Bliding to be an
obvious matter of design choice.
Re Claim 13. 
Garneau as modified by Bliding discloses the lock of claim 12, wherein the capacitive sensor (324) is disposed within the main housing.
It would have been obvious to one of ordinary skill in the art to modify the remote control
activation of Garneau by providing a wireless activation means as taught by Bliding as an
obvious matter of design choice in enhancing the technology and further providing wireless means and sensor technology within any desired portion of the housing and connected with or without well known cable connectors as an obvious matter of design choice.
Re Claim 14. 
Garneau as modified by Bliding discloses the lock of claim 12, wherein the capacitive sensor is disposed in a sensor housing and connected to the main housing by a cable. It would have been obvious to one of ordinary skill in the art to modify the remote control
activation of Garneau by providing a wireless activation means as taught by Bliding as an
obvious matter of design choice in enhancing the technology and further providing wireless means and sensor technology within any desired portion of the housing and connected with or without well known cable connectors as an obvious matter of design choice.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest the elements as set forth in Claim 6, the lock of claim 5, further comprising a target disposed on the first gear, the first target configured to trigger the first proximity switch when the locking element is in the locked position, and the first target is configured to trigger the second proximity switch when the locking element is in the unlocked position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675